Citation Nr: 0725238	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  03-29 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
left wrist disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

This matter was last before the Board in May 2006 when it was 
remanded for further development.  That development has now 
been completed, and the matter is now ready for appellate 
consideration. 


FINDINGS OF FACT

1.  The veteran's left wrist disability is not manifested by 
ankylosis and he is able to make a fist and oppose his thumb 
to each of his fingers with his left hand.

2.  The veteran's left wrist disability is manifested by mild 
intermittent pain, mild tingling, mild sensory changes and 
mild loss of grip strength. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
left wrist disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 4.124a, 
Diagnostic Codes 5214, 5216-5227, 5228 and 8515 (2006)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006), are examined.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the veteran, and which portion VA will try to 
obtain on the veteran's behalf, which was accomplished in 
letters dated in October 2002, May 2006 and September 2006.  
These letters also told the veteran that the evidence should 
show that his service-connected disability had increased in 
severity.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
the following:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.  The veteran was 
provided adequate notice of these elements in a May 2006 
letter.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant did not receive sufficient VCAA notice in 
a timely fashion.  Nonetheless, any possible prejudice due to 
the timing of adequate notice was cured by subsequent 
readjudication of the issue on appeal in a January 2007 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine).  

It is further noted that in order to be consistent with  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim 38 C.F.R. § 3.159(b)(1).  In this case, the 
aforementioned letters 2006 letters from the RO generally 
advised the veteran to provide any other evidence or 
information that would support his claim.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the record contains the veteran's service medical 
records and all of the veteran's VA records.  The veteran has 
denied obtaining any private medical treatment for the 
disability on appeal and has not requested VA's assistance in 
obtaining any other evidence.  Also, the veteran has been 
provided several VA examinations to address the severity of 
his disability, and further assessment is not necessary to 
make a decision on the appeal. 

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

There is no diagnostic code specifically addressing ganglion 
cysts.  The veteran's service-connected ganglion cyst of the 
left wrist has therefore been considered under several 
analogous diagnostic codes by the RO, specifically, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5124, 5125 and 8515 (2006).  When 
an unlisted condition is encountered it is permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic disease and 
injuries be assigned by analogy to conditions of functional 
origin.  See 38 C.F.R. 
§ 4.20.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, a 10 percent 
rating is assigned for the major or minor wrist when 
dorsiflexion is less than 15 degrees or palmar flexion is 
limited in line with the forearm.  There is no higher 
evaluation under this particular diagnostic code.  In order 
to warrant a rating greater than 10 percent, the evidence 
must show ankylosis of the wrist.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  Under Diagnostic Code 5214, an 
evaluation of 20 percent is assigned when there is favorable 
ankylosis of the wrist.

Also, possibly applicable to the veteran's left wrist 
disability is 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2006), 
which pertains to limitation of motion of individual digits.  
With respect to 38 C.F.R. § 471a, Diagnostic Codes, 5216-5227 
(2006) there also must be evidence of ankylosis to establish 
an evaluation in excess of 10 percent.  

Under DC 5228, a 10 percent rating is assigned, regardless of 
whether the afflicted thumb is on the dominant or non-
dominant hand, where there is limitation of motion with a gap 
of one to two inches (2.5 to 5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  A maximum 20 percent rating is warranted where the 
gap is more than two inches (5.1 cm.).  38 C.F.R. § 4.71a, 
Diagnostic Code 5228 (2006).

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves.  Complete paralysis of the median 
nerve produces the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
effective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 
8515. 

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8515 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120.  Under Diagnostic Code 8515, for incomplete 
paralysis, as is the case here, DC 8515 provides for a 10 
percent disability rating if the condition is mild regardless 
if the afflicted hand is on the dominant or non-dominant 
side.  If the condition is considered "moderate", a 30 
percent disability rating is provided for the dominant hand 
(while a 20 percent disability rating is provided for the 
non-dominant hand).  If the condition is considered 
"severe," a 50 percent disability rating is provided for 
the dominant hand (while a 40 percent rating is provided for 
the non-dominant hand).  The Board observes that the words 
"mild," "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Factual Background

Following the filing of his claim, the veteran was examined 
at a VA medical center on November 2002.  At the time, the 
veteran stated that he had swelling over the radial aspect of 
his left, non-dominant, wrist for approximately 30 years, 
especially when forced to hold the wrist in a mid-pronation 
position when typing or driving.  He also stated that he 
developed stiffness following these activities and described 
that the discomfort or pain radiated into the radial side of 
the wrist and hand with sensory changes consisting of 
paresthesias and dyesthesias over the median nerve 
distribution in his hand.  His symptoms were aggravated by 
cold and relieved by warmth.  The veteran reported difficulty 
with typing and that he was retired and an aspiring writer.  

Physical examination of the left wrist showed swelling along 
the radial extensor compartment.  Dorsiflexion was to 60 
degrees.  Palmar or volar flexion was to 80 degrees.  Ulnar 
deviation was to 35 degrees.  Radial deviation was to 30 
degrees.  There were dyesthesias noted over the median nerve.  
There was a positive Phalen test and a positive median nerve 
compression test, consistent with carpal tunnel syndrome.  
The examiner diagnosed inflammatory tendonitis, localized, 
and carpal tunnel syndrome. 

Of record is a letter authored by the veteran dated in August 
2003.  In this letter the veteran stated that he suffered 
symptoms of carpal tunnel syndrome, such as numbness, 
tingling, burning, pain, swelling and loss of grip.  He also 
stated that while flexion of his wrist was not hampered by 
his disability, after flexing the wrist repetitiously he 
would experience pain and tingling in the left wrist.  The 
veteran stated further that the most disabling symptom of his 
left wrist disability was pain, which he would experience in 
his wrist and fingers, with the exception of his thumb.  He 
also described swelling of the hand along with a loss of 
grip, which he described as "not substantial."  In other 
personal statements of record and in testimony provided at an 
RO hearing, the veteran has echoed these statements.  
In January 2004, the veteran was once again seen at the VA 
medical center for evaluation of his left wrist disability.  
At this time, the veteran stated that the primary problem 
that he was experiencing was pain over the dorsum of his left 
hand, at the first metacarpophalangeal and second and third 
metacarpophalangeal joints and associated pain at the thenar 
eminence at the base on the palm.  He stated further that he 
had a frequency of pain of four to five time per day of dull 
aching pain in these areas lasting two to three minutes at a 
time and that he would occasionally awake from sleep due to 
the pain.  He also noted a tingling sensation of the tips of 
the thumb, index, middle and ring fingers of the left hand.  
He also reported swelling of the left hand.  The veteran 
noted that while recently trying to carve a turkey that he 
felt pain and cramping on the radial side of his left hand 
and dorsum and that while trying to remove curtain rings that 
he had the same experience.  He lastly reported cramping and 
tingling after typing about one-half of a page. 

Inspection of the hand revealed no evidence of swelling, and 
no scars or redness.  A defined ganglion cyst was not noted.  
The region of the anatomic snuff box and proximal second and 
third metacarpals were without cystic enlargement.  
Dorsiflexion was to 60 degrees and the veteran reported 
discomfort upon dorsiflexion.  Palmar flexion was to 65 
degrees, with a tingling sensation reported.  Radial 
deviation was to 20 degrees and lateral deviation was to 40 
degrees, each without pain.  The veteran was able to 
approximate his left thumb with each finger of his hand 
without a gap and was able to approximate the four fingers of 
his left hand, index finger through little finger, to the 
proximal palmar fold without gapping.  Tinel test was 
negative.  Phalen test revealed a pressure sensation in the 
region of the thenar eminence and at one minute the veteran 
reported pain in the dorsal aspect of his first metacarpal.  
Finkelstein test was negative.  Examination of the volar 
aspect of the left wrist demonstrated a 6 mm. very firm 
tissue induration in the region of the distal palmar fold 
proximal to the ring finger.  Grasp of both hands was equal 
bilaterally.  The examiner diagnosed status post left wrist 
dorsal ganglion with no detectable ganglion cyst at the time.  
The examiner did not relate the veteran's current 
symptomatology to his prior ganglion cyst.  

In October 2006, the veteran was last seen at the VA medical 
center for evaluation of his left wrist disability.  The 
veteran reported continued pain localized to the thenar 
eminence of the left hand and on the dorsal aspect of the 
left hand and on the dorsal aspect of the thumb from the 
first metacarpophalangeal joint to the first carpometacarpal 
joint.  He also reported an intermittent milder pain present 
over the second and third metacarpal bones from the 
metacarpophalangeal joint to the carpometacarpal joint.  The 
veteran reported increasing pain upon flexing or extending 
the thumb or if he gripped with his left hand.  He reported 
relief by releasing his grip, and with heat treatment and 
rest.  He denied using medication for the pain.  At the time, 
he was attending school full time and reported no affect on 
his studies, but stated that he had to rest his hand and 
thumb about every three minutes when typing.  He denied any 
other effects.  

Examination of the left hand showed no redness, swelling or 
edema.  There was some tenderness to palpation diffusely over 
the extensor tendon areas of the thumb, but no redness, 
crepitus or swelling.  There was a little bony prominence 
present over the base of the second metacarpal bone, but 
again no redness or swelling.  The veteran was able to make a 
normal fist and the tips of the fingers touched the 
transverse palmar crease normally and he had complete 
extension of all the fingers.  The thumb was able to oppose 
all of the fingers of the left hand and the muscles of the 
thumb and wrist appeared normal.  There was no atrophy or 
fasciculation.  Sensation was normal.  Finkelstein's test was 
positive.  There were no nodules or cysts noted.  X-rays were 
obtained and were normal.  MRI showed no evidence of a 
ganglion cyst, Dequervain's tenosynovitis, or other 
significant abnormality of the left thumb.  There were 
findings of a minimal degree of tenosynovitis involving the 
extensor tendons of the second extensor compartment at the 
level of the wrist joint line.  The examiner diagnosed 
minimal tenosynovitis of the left hand extensor tendons, with 
no evidence of a ganglion cyst.  The examiner closed his 
report by explaining that the veteran's current wrist 
impairment was not due to a ganglion cyst, but rather a 
reoccurrence of tenosynovitis, which was present in military 
service.  



Analysis

An evaluation in excess of 10 percent is not warranted under 
the circumstances for limitation of motion or ankylosis.  
There is no evidence that the veteran's left wrist disability 
has manifested by ankylosis.  He his able to move his wrist 
in dorsiflexion, palmar flexion, ulnar deviation and radial 
deviation.  Likewise, he his able to make a fist and touch 
his thumb to each finger and each finger to his palm.  
Accordingly, with respect to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5214, 5216-5227, an evaluation in excess of 10 percent 
cannot be established.  Likewise, an evaluation in excess of 
10 percent is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5228 because there is no gapping when the 
veteran attempts to oppose his thumb to his fingers.  For 
these reasons, an evaluation in excess of 10 percent cannot 
be established under those rating codes requiring ankylosis

With respect to paralysis under 38 C.F.R. § 4.71a, Diagnostic 
Code 8515, an evaluation in excess of 10 percent is also not 
warranted.  It is clear that the veteran's medial nerve is 
not completely paralyzed as he retains, as he has stated, 
substantial use of his hand.  Likewise, in light of the 
marked functionality of the veteran's hand, as described 
above, the Board does not find that the incomplete paralysis 
could be described as severe.  Similarly, the Board does not 
find that the veteran's left wrist disability is best 
described as moderate, but rather mild.  While there is some 
infrequent sensory change, such as mild pain and tingling, 
the veteran is able to fully move his wrist and fingers, 
albeit with some occasional loss of grip strength.  Notably, 
on the last examination sensation was normal and the 
veteran's left wrist disability has not interfered with his 
studies, although the Board notes that he will rest his left 
hand on occasion when typing.  The veteran retains the 
ability to drive, type and perform his daily activities.  
Accordingly, the Board finds that the veteran's left wrist 
disability is best characterized as mild and an evaluation in 
excess of 10 percent is not warranted.  

In closing, the Board notes that the veteran's wrist 
disability has been characterized as the residuals of a 
ganglion cyst and tenosynovitis.  In this regard, the Board 
notes that regardless of how the disability is characterized, 
this is not outcome determinative because the same diagnostic 
codes would apply.  Thus, the veteran is not prejudiced in 
any manner by characterizing the disability on appeal as a 
disability of the left wrist and evaluating it under the 
preceding diagnostic codes.  

As to 38 C.F.R. § 3.321(b)(1), it is noted that the regular 
schedular criteria are adequate to evaluate his disability.  
There is no objective evidence that left wrist disability is 
productive of marked interference with employment.  There is 
also no indication that his left wrist disability 
necessitates frequent periods of hospitalization.  Thus, the 
Board will not consider referral for consideration of 
extraschedular rating.


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
left wrist disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


